Exhibit 10.02

FORBEARANCE AGREEMENT

This Forbearance Agreement (the “Agreement”) is made, and is effective, as of
July 16, 2007, by and among The Wornick Company (the “Company”), Right Away
Management Corporation, The Wornick Company Right Away Division and The Wornick
Company Right Away Division L.P. (each a “Subsidiary,” and collectively, the
“Subsidiaries”), the holders of the Company’s 10.875% Senior Secured Notes due
2011 (the “Notes”) that were issued pursuant to that certain Indenture, dated as
of June 30, 2004 (as amended, modified, supplemented or amended and restated
from time to time, the “Indenture”), that are signatories hereto (each a
“Noteholder,” and collectively, the “Noteholders,” and together with the
Company, the “Parties”) and U.S. Bank National Association, as indenture trustee
(the “Indenture Trustee”) under the Indenture, solely with respect to Sections
3(b)(i) and 14 hereof.

RECITALS

WHEREAS, the Noteholders collectively hold not less than $100 million in
aggregate principal amount of the Notes, representing not less than 80% of the
aggregate principal amount of the Notes that are outstanding;

WHEREAS, each of the Noteholders (other than DDJ Total Return Loan Fund, L.P.; B
IV Capital Partners, L.P.; DDJ High Yield Fund; GMAM Investment Funds Trust II,
for the account of the Promark Alternative High Yield Bond Fund (Account No.
7M2E); GMAM Investment Funds Trust; General Motors Welfare Benefit Trust (VEBA);
GMAM Investment Funds Trust II for the account of the Promark


--------------------------------------------------------------------------------


Alternative High Yield Bond Fund (Account No. 7MWD); DDJ Capital Management
Group Trust; Stichting Pensioenfonds Hoogovens; The October Fund, Limited
Partnership; DDJ/Ontario Credit Opportunities Fund, L.P.; and Multi-Style,
Multi-Manager Funds PLC The Global High Yield Fund (collectively, “DDJ”)), is a
member of the unofficial group of holders of the Notes (the “Noteholder Group”),
which collectively holds a majority in principal amount of the Notes;

WHEREAS, the Company, the Subsidiaries and DDJ Total Return Loan Fund, L.P. (as
assignee of Texas State Bank; in such capacity, “Lender”) are parties to that
certain Loan Agreement, dated as of June 30, 2004 (as amended by the First
Amendment dated as of March 16, 2007, and as further amended, modified,
supplemented or amended and restated from time to time, the “Loan Agreement”);

WHEREAS, (a) the obligations of the Company and the Subsidiaries evidenced by
the Notes and the Guarantees (as defined in the Indenture) and (b) the
obligations of the Company and the Subsidiaries to Lender pursuant to the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), are
secured by a security interest in and continuing lien on substantially all of
the assets of the Company and the Subsidiaries (the “Collateral”);

WHEREAS, Lender’s and the Indenture Trustee’s rights with respect to the
priority and enforcement of their security interests in the Collateral are
governed by that certain Intercreditor Agreement, dated as of June 30, 2004,
between the Indenture

2


--------------------------------------------------------------------------------


Trustee and the Texas State Bank (as amended, modified, supplemented or amended
and restated from time to time, the “Intercreditor Agreement”);

WHEREAS, as of the date hereof, the Events of Default referred to herein as the
“Specified Existing Defaults,” all of which are specified on schedule A attached
hereto, have occurred and are continuing;

WHEREAS, the Company anticipates that during the Forbearance Period (as defined
below), certain additional Defaults and Events of Default will occur and
continue, referred to herein as the “Anticipated Defaults,” all of which are
specified on schedule A attached hereto;

WHEREAS, the Company and the Subsidiaries have advised the Noteholders that the
Company, the Subsidiaries and Lender will, simultaneously with the execution of
this Agreement, enter into a separate forbearance agreement, pursuant to which
Lender shall agree to forbear from exercising the rights and remedies available
to Lender under the Loan Agreement and the other Loan Documents (as defined in
the Loan Agreement), all on the terms and conditions set forth in such separate
forbearance agreement (as such agreement may be amended, modified, supplemented
or amended and restated from time to time, the “DDJ Forbearance Agreement”);

WHEREAS, at the Company’s request, the Noteholders have agreed to forbear from
exercising, and to instruct the Indenture Trustee not to exercise, those of the
rights and remedies available under the Indenture, the Intercreditor Agreement,
the Collateral Agreements and/or applicable law that have or may have arisen, or
may

3


--------------------------------------------------------------------------------


hereafter arise, due to the occurrence and continuance of the Specified Existing
Defaults or the Anticipated Defaults, on the terms and conditions set forth
herein; and

WHEREAS, capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Indenture.

NOW THEREFORE, in consideration of the premises and the respective covenants and
agreements set forth in this Agreement, the Parties, each intending to be
legally bound, agree as follows:


1.             FORBEARANCE.


(A)           EFFECTIVE AS OF THE FORBEARANCE EFFECTIVE DATE (AS DEFINED BELOW),
THE NOTEHOLDERS AGREE THAT, UNTIL THE EXPIRATION OF THE FORBEARANCE PERIOD (AS
DEFINED BELOW), THEY WILL FORBEAR FROM EXERCISING, AND SHALL DIRECT THE
INDENTURE TRUSTEE,  AND BY SIGNATURE HERETO SO DIRECT THE INDENTURE TRUSTEE
PURSUANT TO SECTION 6.5 OF THE INDENTURE, NOT TO EXERCISE, ANY RIGHTS AND
REMEDIES AGAINST THE COMPANY OR THE SUBSIDIARIES THAT ARE AVAILABLE UNDER THE
INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGREEMENTS AND/OR
APPLICABLE LAW SOLELY WITH RESPECT TO THE SPECIFIED EXISTING DEFAULTS AND ANY
ANTICIPATED DEFAULTS (EXCLUDING, HOWEVER, THE NOTEHOLDERS’ RIGHT TO CHARGE
DEFAULT INTEREST ON THE NOTES (INCLUDING ON ALL UNPAID INTEREST ON THE NOTES TO
THE EXTENT PROVIDED UNDER THE INDENTURE) DURING THE FORBEARANCE PERIOD);
PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL RESTRICT, IMPAIR OR OTHERWISE
AFFECT THE EXERCISE OF THE NOTEHOLDERS’ RIGHTS UNDER THIS AGREEMENT, AND
PROVIDED FURTHER THAT NO SUCH FORBEARANCE

4


--------------------------------------------------------------------------------



SHALL CONSTITUTE A WAIVER WITH RESPECT TO ANY SUCH SPECIFIED EXISTING DEFAULTS,
ANTICIPATED DEFAULTS OR ANY OTHER EVENTS OF DEFAULT UNDER THE INDENTURE.


(B)           AS USED HEREIN, THE TERM “FORBEARANCE PERIOD” SHALL MEAN THE
PERIOD BEGINNING ON THE DATE HEREOF AND ENDING UPON THE OCCURRENCE OF A
TERMINATION EVENT.  AS USED HEREIN, “TERMINATION EVENT” SHALL MEAN THE EARLIER
TO OCCUR OF (I) AUGUST 15, 2007; AND (II) TWO BUSINESS DAYS AFTER THE DELIVERY
BY THE NOTEHOLDER GROUP TO THE COMPANY AND LENDER OF A WRITTEN NOTICE
TERMINATING THE FORBEARANCE PERIOD (THE “TERMINATION NOTICE”), WHICH NOTICE MAY
BE DELIVERED AT ANY TIME UPON OR AFTER THE OCCURRENCE OF ANY FORBEARANCE DEFAULT
(AS DEFINED BELOW); PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, (X)
THIS AGREEMENT SHALL IMMEDIATELY TERMINATE TWO (2) BUSINESS DAYS AFTER THE
OCCURRENCE OF A FORBEARANCE DEFAULT UNDER SUBSECTION (D) BELOW WITHOUT THE NEED
FOR DELIVERY OF THE TERMINATION NOTICE OR ANY OTHER NOTICE, AND (Y) THIS
AGREEMENT SHALL IMMEDIATELY TERMINATE UPON THE OCCURRENCE OF A FORBEARANCE
DEFAULT UNDER SUBSECTION (J) BELOW, WITHOUT THE NEED FOR DELIVERY OF THE
TERMINATION NOTICE OR ANY OTHER NOTICE.  AS USED HEREIN, THE TERM “FORBEARANCE
DEFAULT” SHALL MEAN: (A) THE FAILURE OF THE COMPANY TO PROVIDE THE NOTEHOLDER
GROUP AND ITS FINANCIAL ADVISORS WITH REASONABLE ACCESS, AS DETERMINED BY THE
NOTEHOLDER GROUP IN ITS REASONABLE DISCRETION, TO ITS CHIEF EXECUTIVE OFFICER,
OTHER SENIOR EXECUTIVES AND OUTSIDE ADVISORS, INCLUDING REPRESENTATIVES OF KROLL
ZOLFO COOPER THAT ARE WORKING WITH THE COMPANY, AND TO PROVIDE THE NOTEHOLDER
GROUP AND ITS LEGAL AND FINANCIAL ADVISORS WITH ANY AND ALL DUE DILIGENCE
INFORMATION THEY MAY REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, THE
COMPANY’S CURRENT 13-WEEK CASH FLOW SCHEDULE, AND ALL UPDATES THERETO AS SOON AS
REASONABLY PRACTICABLE AFTER THEY ARE PREPARED, BUT IN NO EVENT NO LATER THAN
TWO (2) BUSINESS DAYS

5


--------------------------------------------------------------------------------



THEREAFTER; (B) THE FAILURE OF THE COMPANY TO ENGAGE IN GOOD FAITH NEGOTIATIONS
WITH THE NOTEHOLDER GROUP REGARDING A POTENTIAL RESTRUCTURING TRANSACTION, WHICH
DETERMINATION SHALL BE MADE BY THE NOTEHOLDER GROUP IN ITS REASONABLE
DISCRETION; (C) THE FAILURE OF THE COMPANY TO PROMPTLY NOTIFY THE NOTEHOLDER
GROUP OF THE OCCURRENCE OF A FORBEARANCE DEFAULT (AS DEFINED IN THE DDJ
FORBEARANCE AGREEMENT) UNDER THE DDJ FORBEARANCE AGREEMENT OR ANY AMENDMENT OR
MODIFICATION TO THE DDJ FORBEARANCE AGREEMENT; (D) TERMINATION OF  THE DDJ
FORBEARANCE AGREEMENT; (E) THE EXECUTION OF ANY AMENDMENT OR MODIFICATION TO THE
DDJ FORBEARANCE AGREEMENT, WHICH AMENDMENT OR MODIFICATION HAS A MATERIAL
ADVERSE EFFECT ON THE NOTEHOLDER GROUP AS DETERMINED BY THE NOTEHOLDER GROUP IN
ITS REASONABLE DISCRETION; (F) TERMINATION BY THE COMPANY OF THE CHANIN
ENGAGEMENT LETTER (AS DEFINED BELOW) OR THE FAILURE OF THE COMPANY TO PAY
CHANIN’S FEES, EXPENSES AND INDEMNITY IN ACCORDANCE WITH THE TERMS OF THE CHANIN
ENGAGEMENT LETTER (AS DEFINED BELOW); (G) THE OCCURRENCE OF ANY EVENT OF DEFAULT
THAT IS NEITHER A SPECIFIED EXISTING DEFAULT, NOR AN ANTICIPATED DEFAULT;
(H) THE FAILURE OF THE COMPANY TO COMPLY WITH ANY TERM, CONDITION, COVENANT OR
AGREEMENT SET FORTH IN THIS AGREEMENT; (I) THE FAILURE OF ANY REPRESENTATION OR
WARRANTY MADE BY THE COMPANY UNDER THIS AGREEMENT TO BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE WHEN MADE; (J) THE COMMENCEMENT BY OR AGAINST
THE COMPANY OR ANY OF THE SUBSIDIARIES OF A CASE UNDER TITLE 11 OF THE UNITED
STATES CODE; OR (K) THE COMMENCEMENT OF ANY ACTION OR PROCEEDING BY ANY CREDITOR
OF THE COMPANY OR ANY OF THE SUBSIDIARIES SEEKING TO ATTACH OR TAKE SIMILAR
ACTION AGAINST THE ASSETS OF THE COMPANY OR THE SUBSIDIARIES.


(C)           UPON THE OCCURRENCE OF A TERMINATION EVENT, THE AGREEMENT OF THE
NOTEHOLDERS HEREUNDER TO FORBEAR, AND TO DIRECT THE INDENTURE TRUSTEE TO

6


--------------------------------------------------------------------------------



FORBEAR, FROM EXERCISING RIGHTS AND REMEDIES IN RESPECT OF THE SPECIFIED
EXISTING DEFAULTS AND ANY ANTICIPATED DEFAULTS, SHALL IMMEDIATELY TERMINATE
WITHOUT THE REQUIREMENT OF ANY DEMAND, PRESENTMENT, PROTEST, OR NOTICE OF ANY
KIND (OTHER THAN, WHERE REQUIRED, THE TERMINATION NOTICE), ALL OF WHICH THE
COMPANY AND THE SUBSIDIARIES HEREBY WAIVE.  THE COMPANY AND THE SUBSIDIARIES
AGREE THAT, UPON THE OCCURRENCE OF, AND AT ANY TIME AFTER, THE OCCURRENCE OF A
TERMINATION EVENT, THE NOTEHOLDERS OR THE INDENTURE TRUSTEE, AS APPLICABLE, MAY
PROCEED, SUBJECT TO THE TERMS OF THE INDENTURE, THE INTERCREDITOR AGREEMENT, THE
COLLATERAL AGREEMENTS AND/OR APPLICABLE LAW, TO EXERCISE ANY OR ALL RIGHTS AND
REMEDIES UNDER THE INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL
AGREEMENTS AND/OR APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, THE RIGHTS AND
REMEDIES ON ACCOUNT OF THE SPECIFIED EXISTING DEFAULTS, THE ANTICIPATED DEFAULTS
AND ANY OTHER EVENTS OF DEFAULT THAT MAY THEN EXIST.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, UPON THE OCCURRENCE OF A TERMINATION EVENT, SUBJECT
TO THE TERMS OF THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGREEMENTS AND ANY
RELATED DOCUMENTS, THE NOTEHOLDERS OR THE INDENTURE TRUSTEE, AS APPLICABLE, MAY,
UPON SUCH NOTICE OR DEMAND AS IS SPECIFIED BY THE INDENTURE, THE INTERCREDITOR
AGREEMENT, THE COLLATERAL AGREEMENTS OR APPLICABLE LAW (X) COLLECT AND/OR
COMMENCE ANY LEGAL OR OTHER ACTION TO COLLECT ANY OR ALL OF THE COMPANY’S OR THE
SUBSIDIARIES’ OBLIGATIONS UNDER THE INDENTURE OR THE GUARANTEES (COLLECTIVELY,
THE “OBLIGATIONS”); (Y) FORECLOSE OR OTHERWISE REALIZE ON ANY OR ALL OF THE
COLLATERAL, AND/OR APPROPRIATE, SETOFF OR APPLY TO THE PAYMENT OF ANY OR ALL OF
THE OBLIGATIONS, ANY OR ALL OF THE COLLATERAL OR PROCEEDS THEREOF; AND (Z) TAKE
ANY OTHER ENFORCEMENT ACTION OR OTHERWISE EXERCISE ANY OR ALL RIGHTS AND
REMEDIES PROVIDED FOR UNDER THE INDENTURE, THE INTERCREDITOR

7


--------------------------------------------------------------------------------



AGREEMENT, THE COLLATERAL AGREEMENTS AND/OR APPLICABLE LAW, ALL OF WHICH RIGHTS
AND REMEDIES ARE FULLY RESERVED.


(D)           ANY AGREEMENT BY THE NOTEHOLDERS TO EXTEND THE FORBEARANCE PERIOD
OR TO ENTER INTO ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT MUST BE SET FORTH
IN WRITING AND SIGNED BY ALL OF THE NOTEHOLDERS.  THE COMPANY AND THE
SUBSIDIARIES ACKNOWLEDGE THAT THE NOTEHOLDERS HAVE MADE NO ASSURANCES WHATSOEVER
CONCERNING ANY POSSIBILITY OF ANY EXTENSION OF THE FORBEARANCE PERIOD, ANY OTHER
FORBEARANCE OR SIMILAR ARRANGEMENT OR ANY OTHER LIMITATIONS ON THE EXERCISE OF
THEIR RIGHTS, REMEDIES AND PRIVILEGES UNDER OR OTHERWISE IN CONNECTION WITH THE
INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGREEMENTS AND/OR
APPLICABLE LAW.


(E)           THE COMPANY AND THE SUBSIDIARIES ACKNOWLEDGE AND AGREE THAT ANY
FORBEARANCE, WAIVER OR CONSENT WHICH THE NOTEHOLDERS MAY MAKE ON OR AFTER THE
DATE HEREOF HAS BEEN MADE BY THE NOTEHOLDERS IN RELIANCE UPON, AND IN
CONSIDERATION FOR, AMONG OTHER THINGS, THE GENERAL RELEASES CONTAINED IN SECTION
4 HEREOF AND THE OTHER COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND THE SUBSIDIARIES HEREUNDER.


2.             EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE
FIRST DATE (THE “FORBEARANCE EFFECTIVE DATE”) ON WHICH EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED AND EVIDENCE OF ITS SATISFACTION HAS BEEN DELIVERED TO
COUNSEL TO THE NOTEHOLDER GROUP:


(A)           EXECUTION AND DELIVERY BY THE COMPANY AND THE SUBSIDIARIES OF THE
DDJ FORBEARANCE AGREEMENT HAVING A FORBEARANCE PERIOD THAT (SUBJECT TO EARLIER
TERMINATION UPON THE OCCURRENCE AND CONTINUATION OF A FORBEARANCE

8


--------------------------------------------------------------------------------



DEFAULT AS DEFINED THEREIN) IS THROUGH AND INCLUDING A DATE THAT IS NO EARLIER
THAN AUGUST 13, 2007, AND IS OTHERWISE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE NOTEHOLDER GROUP;


(B)           EXECUTION AND DELIVERY BY THE COMPANY OF THAT CERTAIN LETTER,
DATED AS OF JUNE 25, 2007 (THE “CHANIN ENGAGEMENT LETTER”), EVIDENCING THE
COMPANY’S AGREEMENT TO THE NOTEHOLDER GROUP’S RETENTION OF CHANIN CAPITAL
PARTNERS L.L.C. (“CHANIN”), AS ITS FINANCIAL ADVISOR, AND TO THE COMPANY’S
PAYMENT OF CHANIN’S FEES, EXPENSES AND INDEMNITY, AS PROVIDED THEREIN; AND


(C)           EXECUTION AND DELIVERY OF COUNTERPARTS OF THIS AGREEMENT BY THE
NOTEHOLDERS, THE INDENTURE TRUSTEE, THE COMPANY AND THE SUBSIDIARIES.


3.             REPRESENTATIONS, WARRANTIES AND COVENANTS. 


(A)           THE COMPANY AND THE SUBSIDIARIES REPRESENT, WARRANT AND COVENANT
AS FOLLOWS:

(I)            EXCEPT FOR THE SPECIFIED EXISTING DEFAULTS OR AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THE COMPANY IS IN COMPLIANCE WITH ALL OF THE TERMS
AND PROVISIONS SET FORTH IN THE INDENTURE ON ITS PART TO BE OBSERVED OR
PERFORMED, AND NO OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

(II)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY AND THE
SUBSIDIARIES OF THIS AGREEMENT:

(1)           ARE WITHIN THEIR CORPORATE OR LIMITED PARTNERSHIP POWERS, AS
APPLICABLE;

(2)           HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR LIMITED
PARTNERSHIP ACTION, AS APPLICABLE, INCLUDING THE CONSENT OF THE HOLDERS OF ITS
EQUITY INTERESTS WHERE REQUIRED;

(3)           DO NOT AND WILL NOT (A) CONTRAVENE THEIR CERTIFICATE OF
INCORPORATION OR BY-LAWS OR LIMITED PARTNERSHIP OR OTHER CONSTITUENT DOCUMENTS,
(B) VIOLATE ANY APPLICABLE REQUIREMENT OF LAW OR ANY ORDER OR DECREE OF ANY
GOVERNMENTAL

9


--------------------------------------------------------------------------------


AUTHORITY OR ARBITRATOR APPLICABLE TO THEM, (C) CONFLICT WITH OR RESULT IN THE
BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN OR PERMIT THE TERMINATION
OR ACCELERATION OF, ANY CONTRACTUAL OBLIGATION OF THE COMPANY OR THE
SUBSIDIARIES, OR (D) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN OR
ENCUMBRANCE UPON ANY OF THE PROPERTY OF THE COMPANY OR THE SUBSIDIARIES; AND

(4)           DO NOT AND WILL NOT REQUIRE THE CONSENT OF, AUTHORIZATION BY,
APPROVAL OF, NOTICE TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER ENTITY, OTHER THAN THOSE WHICH PRIOR TO THE FORBEARANCE
EFFECTIVE DATE WILL HAVE BEEN OBTAINED OR MADE AND COPIES OF WHICH PRIOR TO THE
FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN DELIVERED TO COUNSEL TO THE NOTEHOLDER
GROUP AND DDJ AND EACH OF WHICH ON THE FORBEARANCE EFFECTIVE DATE WILL BE IN
FULL FORCE AND EFFECT.

(III)          THE COMPANY AND THE SUBSIDIARIES SHALL NOT MAKE ANY PAYMENTS
EITHER DIRECTLY, OR INDIRECTLY THROUGH TWC HOLDING LLC, TO THE VERITAS CAPITAL
FUND II, L.P. AND ITS GENERAL PARTNER, VERITAS CAPITAL MANAGEMENT II, L.L.C.

(IV)          WITHIN FIVE (5) BUSINESS DAYS AFTER THE FORBEARANCE EFFECTIVE
DATE, THE COMPANY SHALL FILE THIS AGREEMENT AND THE DDJ FORBEARANCE AGREEMENT
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION AS AN EXHIBIT TO A
FILING BY THE COMPANY ON FORM 8-K PURSUANT TO THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED, WHICH 8-K FILING AND ANY ACCOMPANYING PRESS RELEASE SHALL BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE NOTEHOLDERS.

(V)           THE COMPANY AND THE SUBSIDIARIES SHALL IMMEDIATELY NOTIFY THE
NOTEHOLDERS AND THE INDENTURE TRUSTEE UPON ITS OR THEIR BECOMING AWARE OF AN
EVENT OF DEFAULT UNDER THE INDENTURE OR AN EVENT OF DEFAULT (AS DEFINED IN THE
LOAN AGREEMENT) UNDER THE LOAN AGREEMENT THAT IS NOT A SPECIFIED DEFAULT (AS
DEFINED IN THE DDJ FORBEARANCE AGREEMENT), OR AN ANTICIPATED DEFAULT.


(B)           THE INDENTURE TRUSTEE REPRESENTS AS FOLLOWS:

(I)            BASED SOLELY ON THE REPRESENTATIONS PROVIDED BY COUNSEL TO THE
NOTEHOLDER GROUP AND DDJ, THE INDENTURE TRUSTEE REPRESENTS THAT, AS OF THE DATE
HEREOF, THE NOTEHOLDERS, IN THE AGGREGATE, HOLD NOT LESS THAN $100 MILLION IN
PRINCIPAL AMOUNT OF THE NOTES, REPRESENTING NOT LESS THAN 80% OF THE AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES OUTSTANDING.

 

10


--------------------------------------------------------------------------------


 


(C)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION 3
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE FORBEARANCE
EFFECTIVE DATE.


4.             GENERAL RELEASE.  IN CONSIDERATION OF, AMONG OTHER THINGS, THE
NOTEHOLDERS’ EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY AND THE
SUBSIDIARIES, ON BEHALF OF THEMSELVES AND THEIR SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASORS”), HEREBY FOREVER AGREE AND COVENANT NOT TO SUE OR
PROSECUTE AGAINST THE RELEASEES (AS DEFINED BELOW) AND HEREBY FOREVER WAIVE,
RELEASE AND DISCHARGE TO THE FULLEST EXTENT PERMITTED BY LAW, EACH RELEASEE
FROM, ANY AND ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS,
COUNTERCLAIMS, RIGHTS OF SET-OFF AND RECOUPMENT), ACTIONS, CAUSES OF ACTION,
SUITS, DEBTS, ACCOUNTS, INTERESTS, LIENS, PROMISES, WARRANTIES, DAMAGES AND
CONSEQUENTIAL AND PUNITIVE DAMAGES, DEMANDS, AGREEMENTS, BONDS, BILLS,
SPECIALTIES, COVENANTS, CONTROVERSIES, VARIANCES, TRESPASSES, JUDGMENTS,
EXECUTIONS, COSTS, EXPENSES OR CLAIMS WHATSOEVER (COLLECTIVELY, THE “CLAIMS”),
THAT SUCH RELEASOR NOW HAS OR HEREAFTER MAY HAVE, OF WHATSOEVER NATURE AND KIND,
WHETHER KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER
ARISING AT LAW OR IN EQUITY, AGAINST THE NOTEHOLDERS IN ANY CAPACITY AND THEIR
AFFILIATES, SHAREHOLDERS AND “CONTROLLING PERSONS” (WITHIN THE MEANING OF THE
FEDERAL SECURITIES LAW), AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND EACH
AND ALL OF THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ADVISORS,
AUDITORS, CONSULTANTS AND OTHER REPRESENTATIVE OF EACH OF THE FOREGOING
(COLLECTIVELY, THE “RELEASEES”), BASED IN WHOLE OR IN PART ON FACTS WHETHER OR
NOT NOW KNOWN, EXISTING ON OR BEFORE THE FORBEARANCE EFFECTIVE DATE, THAT RELATE
TO, ARISE OUT OF OTHERWISE ARE IN CONNECTION WITH (I) ANY ASPECT OF THE
BUSINESS, OPERATIONS, ASSETS, PROPERTIES, AFFAIRS OR

 

11


--------------------------------------------------------------------------------


 


ANY OTHER ASPECT OF THE COMPANY OR THE SUBSIDIARIES; (II) ANY ASPECT OF THE
DEALINGS OR RELATIONSHIPS BETWEEN OR AMONG THE COMPANY AND THE SUBSIDIARIES, ON
THE ONE HAND, AND THE NOTEHOLDERS, ON THE OTHER HAND, OR (III) THE INDENTURE OR
ANY TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTS OR OMISSIONS IN CONNECTION
THEREWITH, PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT RELEASE THE
NOTEHOLDERS FROM THEIR EXPRESS OBLIGATIONS UNDER THIS AGREEMENT, THE INDENTURE,
THE INTERCREDITOR AGREEMENT AND THE COLLATERAL AGREEMENTS.  IN ENTERING INTO
THIS AGREEMENT, THE COMPANY AND THE SUBSIDIARIES CONSULTED WITH, AND HAVE BEEN
REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIM ANY RELIANCE ON ANY
REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASEES AND THE COMPANY AND
THE SUBSIDIARIES HEREBY AGREE AND ACKNOWLEDGE THAT THE VALIDITY AND
EFFECTIVENESS OF THE RELEASES SET FORTH HEREIN DO NOT DEPEND IN ANY WAY ON ANY
SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR
VALIDITY HEREOF.  THE PROVISIONS OF THIS SECTION 4 SHALL SURVIVE THE EXPIRATION
OF THE FORBEARANCE PERIOD AND THE TERMINATION OF THIS AGREEMENT AND PAYMENT IN
FULL OF THE OBLIGATIONS.


5.             RATIFICATION OF LIABILITY.  THE COMPANY AND THE SUBSIDIARIES EACH
HEREBY RATIFIES AND REAFFIRMS ALL OF ITS OBLIGATIONS AND ITS GRANT OF LIENS ON
OR SECURITY INTERESTS IN ITS PROPERTIES PURSUANT TO THE COLLATERAL AGREEMENTS TO
WHICH IT IS PARTY AS SECURITY FOR THE OBLIGATIONS, AND CONFIRMS AND AGREES THAT
SUCH LIENS AND SECURITY INTERESTS HEREAFTER SECURE ALL THE OBLIGATIONS.


6.             COMPLETE INTEGRATION; AMENDMENTS.  THIS AGREEMENT CONSTITUTES THE
FULL AND FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND IT MAY NOT BE MODIFIED OR AMENDED EXCEPT BY A WRITTEN INSTRUMENT,
SIGNED BY EACH OF THE PARTIES, EXPRESSING SUCH AMENDMENT OR MODIFICATION.  THE
PARTIES WARRANT, PROMISE

 

12


--------------------------------------------------------------------------------


 


AND REPRESENT THAT IN EXECUTING THIS AGREEMENT, EACH PARTY IS NOT RELYING UPON
ANY ORAL REPRESENTATION, PROMISE OR STATEMENT MADE BY ANY OTHER PARTY HERETO AND
THAT EACH PARTY IS NOT RELYING UPON ANY PROMISE, STATEMENT OR REPRESENTATION
CONTAINED IN ANY OTHER WRITTEN INSTRUMENT.


7.             NO OTHER AMENDMENTS; RESERVATION OF RIGHTS, NO WAIVER.  OTHER
THAN AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT SHALL NOT BE DEEMED
TO OPERATE AS AN AMENDMENT OR WAIVER OF, OR TO PREJUDICE, ANY RIGHT, POWER,
PRIVILEGE OR REMEDY OF THE NOTEHOLDERS OR THE INDENTURE TRUSTEE, AS APPLICABLE,
UNDER THE INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGREEMENTS OR
APPLICABLE LAW, NOR SHALL THE ENTERING INTO THIS AGREEMENT PRECLUDE THE
NOTEHOLDERS FROM REFUSING TO ENTER INTO ANY FURTHER AMENDMENTS OR FORBEARANCES
WITH RESPECT TO THE INDENTURE.  OTHER THAN AS EXPRESSLY PROVIDED HEREIN, THIS
AGREEMENT SHALL NOT CONSTITUTE A FORBEARANCE WITH RESPECT TO (I) ANY FAILURE BY
THE COMPANY TO COMPLY WITH ANY COVENANT OR OTHER PROVISION IN THE INDENTURE OR
(II) THE OCCURRENCE OR CONTINUANCE OF ANY PRESENT OR FUTURE EVENT OF DEFAULT.


8.             NO IMPAIRMENT OF LENDER’S RIGHTS.  THE NOTEHOLDER GROUP, THE
COMPANY AND THE SUBSIDIARIES ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED IN
THIS AGREEMENT NOR THE EXECUTION OF THIS AGREEMENT BY DDJ SHALL IMPAIR IN ANY
WAY NOR SHALL BE DEEMED TO IMPAIR IN ANY WAY ANY RIGHTS OF LENDER OR ANY
AFFILIATES OF LENDER ARISING UNDER OR RELATED TO THE LOAN AGREEMENT, THE OTHER
LOAN DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT), THE DDJ FORBEARANCE
AGREEMENT, THE INTERCREDITOR AGREEMENT OR OTHERWISE.  ALL RIGHTS OF LENDER OR
ANY AFFILIATE OF LENDER ARISING UNDER OR RELATED TO THE LOAN AGREEMENT, THE
OTHER LOAN DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT), THE

 

13


--------------------------------------------------------------------------------


 


DDJ FORBEARANCE AGREEMENT, THE INTERCREDITOR AGREEMENT OR OTHERWISE ARE
EXPRESSLY RESERVED.


9.             COUNTERPARTS/FACSIMILE TRANSMISSION.  THIS AGREEMENT MAY BE
SIGNED IN COUNTERPARTS, EACH OF WHICH, WHEN TAKEN TOGETHER, SHALL BE DEEMED AN
ORIGINAL.  EXECUTION OF THIS AGREEMENT IS EFFECTIVE IF A SIGNATURE IS DELIVERED
BY FACSIMILE TRANSMISSION.


10.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND EACH OF THEIR RESPECTIVE
SUCCESSORS, ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES.


11.           AUTHORITY.  ANY PERSON SIGNING THIS AGREEMENT IN A REPRESENTATIVE
CAPACITY (I) REPRESENTS AND WARRANTS THAT HE/SHE IS AUTHORIZED TO SIGN THIS
AGREEMENT ON BEHALF OF THE PARTY HE/SHE REPRESENTS AND THAT HIS/HER SIGNATURE
UPON THIS AGREEMENT WILL BIND THE REPRESENTED PARTY TO THE TERMS OF THIS
AGREEMENT, AND (II) ACKNOWLEDGES THAT THE OTHER PARTY TO THIS AGREEMENT HAS
RELIED UPON SUCH REPRESENTATION AND WARRANTY.


12.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS.


13.           REMEDIES.  ALL PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD
RESULT FROM ANY PARTY’S BREACH OF THIS AGREEMENT, AND FURTHER AGREE THAT A
NON-BREACHING PARTY WOULD HAVE NO ADEQUATE REMEDY AT LAW TO REDRESS SUCH
BREACH.  THEREFORE, THE PARTIES HERETO AGREE THAT, IN THE EVENT OF A BREACH OF
THIS AGREEMENT, SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF IS APPROPRIATE TO
REMEDY SUCH BREACH.  NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION 13 SHALL BE DEEMED A WAIVER BY ANY NON-

 

14


--------------------------------------------------------------------------------


 


BREACHING PARTY HERETO OF ANY OTHER REMEDIES AVAILABLE AT LAW TO REDRESS ANY
OTHER PARTY’S BREACH OF THIS AGREEMENT.  EACH OF THE RIGHTS AND POWERS PROVIDED
PURSUANT TO THIS AGREEMENT SHALL BE CUMULATIVE AND IN ADDITION TO AND NOT IN
DEROGATION OF THE RIGHTS AND POWERS OTHERWISE AVAILABLE UNDER APPLICABLE LAW TO
THE PARTIES.


14.           DIRECTION TO INDENTURE TRUSTEE.  THE NOTEHOLDERS’ AGREEMENT TO
FORBEAR AS PROVIDED HEREIN SHALL CONSTITUTE A DIRECTION FROM SUCH NOTEHOLDERS TO
THE INDENTURE TRUSTEE TO SIMILARLY FORBEAR DURING THE FORBEARANCE PERIOD.  IN
ORDER TO INDUCE THE INDENTURE TRUSTEE TO ACCEPT SUCH DIRECTION, THE COMPANY AND
THE SUBSIDIARIES AGREE (A) THAT THE INDENTURE TRUSTEE, AS AN EX OFFICIO
PARTICIPANT OF THE NOTEHOLDER GROUP, MAY RECEIVE THE COPIES OF ALL INFORMATION
AND PARTICIPATE IN THE NEGOTIATIONS REFERENCED IN SUBSECTIONS (A) AND (B) OF THE
DEFINITION OF FORBEARANCE DEFAULT IN SECTION 1(B) HEREOF, AND (B) TO PAY, IN
ACCORDANCE WITH THE TERMS OF THE INDENTURE, THE REASONABLE FEES AND EXPENSES OF
THE INDENTURE TRUSTEE INCURRED DURING THE FORBEARANCE PERIOD PROMPTLY ON A
MONTHLY BASIS.

 

15


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.

 

THE WORNICK COMPANY

 

 

 

By:

/s/ Jon Geisler

 

 

Name:

Jon Geisler

 

Title:

President & CEO

 

Fax:

(513) 552-7604

 

 

SUBSIDIARIES

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

By:

/s/ Jon Geisler

 

 

Name:

Jon Geisler

 

Title:

President & CEO

 

Fax:

(513) 552-7604

 

 

THE WORNICK COMPANY RIGHT AWAY

 

DIVISION

 

 

 

By:

/s/ Jon Geisler

 

 

Name:

Jon Geisler

 

Title:

President & CEO

 

Fax:

(513) 552-7604

 

 

THE WORNICK COMPANY RIGHT AWAY

 

DIVISION L.P.

 

 



By:

/s/ Jon Geisler

 

 

Name:

Jon Geisler

 

Title:

President & CEO

 

Fax:

(513) 552-7604

 


--------------------------------------------------------------------------------


 

THE NOTEHOLDERS

 

 

 

AIG GLOBAL INVESTMENT CORP.

 

as investment adviser and/or subadviser

 

for various funds and accounts

 

 

 

By:

/s/ Bryan Petermann

 

 

Name:

Bryan Petermann

 

Title:

Managing Director

 

 

 

 

 

QUADRANGLE DEBT RECOVERY ADVISORS LP

 

 

 

By:

/s/ Andrew Herenstein

 

 

Name:

Andrew Herenstein

 

Title:

Managing Principal

 

Fax:

(866) 741-2505

 

 

 

 

 

CSAM Funding I

 

CSAM Funding II

 

CSAM Funding III

 

CSAM Funding IV

 

Atrium CDO

 

Atrium II

 

Atrium III

 

Atrium IV

 

Castle Garden Funding

 

Credit Suisse Syndicated Loan Fund

 

Madison Park Funding I, Ltd.

 

CS High Yield Focus CBS, Ltd.

 

Atrium V

 

By: Credit Suisse Alternative Capital, Inc., as
collateral manager

 

Madison Park Funding II, Ltd.

 

By: Credit Suisse Alternative Capital, Inc., as
collateral manager

 

Madison Park Funding III, Ltd.

 

By: Credit Suisse Alternative Capital, Inc., as
collateral manager

 

 

 

By:

/s/ Thomas Flannery

 

 

Name:

Thomas Flannery

 

Title:

Director

 

Fax:

(212) 538-8290

 

 


--------------------------------------------------------------------------------


 

 

B IV CAPITAL PARTNERS, L.P.

 

 

 

By: GP Capital IV, LLC, its General Partner

 

By: DDJ Capital Management, LLC, Manager

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Member

 

 

 

 

 

 

 

DDJ HIGH YIELD FUND

 

 

 

By: DDJ Capital Management, LLC,

 

its attorney-in-fact

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Member

 

 

 

 

 

GMAM INVESTMENT FUNDS TRUST II, for the

 

account of the Promark Alternative High Yield Bond

 

Fund (Account No. 7M2E)

 

 

 

By: DDJ Capital Management, LLC, on behalf

 

of GMAM Investment Funds Trust II, for the

 

account of the Promark Alternative High Yield

 

Bond Fund, in its capacity as investment manager

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Member

 

 


--------------------------------------------------------------------------------


 

GMAM INVESTMENT FUNDS TRUST

 

 

 

By: DDJ Capital Management, LLC,

 

on behalf of GMAM Investment

 

Funds Trust, in its capacity as

 

investment manager

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Member

 

 

 

 

 

 

 

GENERAL MOTORS WELFARE BENEFIT TRUST (VEBA)

 

 

 

By:  State Street Bank and Trust Company, solely in its capacity as

 

Trustee for General Motors Welfare Benefit Trust (VEBA)

 

as directed by DDJ Capital Management, LLC, and not in its individual

 

capacity

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Member

 

Fax:

 

 

 

GMAM INVESTMENT FUNDS TRUST II, for the account of the

 

Promark Alternative High Yield Bond Fund (Account No. 7MWD)

 

 

 

By: DDJ Capital Management, LLC,

 

on behalf of GMAM Investment

 

Funds Trust II for the account of the Promark

 

Alternative High Yield

 

Bond Fund, in its capacity as investment manager

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Member

 


--------------------------------------------------------------------------------


 

DDJ CAPITAL MANAGEMENT GROUP TRUST

 

 

 

By:  DDJ Capital Management, LLC, Investment Manager

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Member

 

 

 

 

 

 

 

STICHTING PENSIOENFONDS HOOGOVENS

 

 

 

By:  DDJ Capital Management, LLC, on

 

behalf of Stichting Pensioenfonds Hoogovens,

 

in its capacity as Manager

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Member

 

 

 

THE OCTOBER FUND, LIMITED PARTNERSHIP

 

 

 

By: October G.P., LLC, its General Partner

 

By:  DDJ Capital Management, LLC, Manager

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Member

 

 

 

 

 

 

DDJ/ONTARIO CREDIT OPPORTUNITIES FUND, L.P.

 

 

 

By:  GP DDJ/Ontario Credit Opportunities, L.P., its General Partner

 

By:  GP Credit Opportunities, Ltd., its General Partner

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Director

 


--------------------------------------------------------------------------------


 

MULTI-STYLE, MULTI-MANAGER FUNDS PLC

 

THE GLOBAL HIGH YIELD FUND

 

 

 

By:  DDJ Capital Management, LLC, on

 

behalf of Multi-Style, Multi-Manager Funds PLC,

 

The Global High Yield Fund, in its capacity as

 

Money Manager

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Member

 

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

By:  GP Total Return, LP, its General Partner

 

By:  GP Total Return, LLC, its General Partner

 

By:  DDJ Capital Management, LLC, Manager

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

Title:

Member

 

 

AGREED TO AND ACKNOWLEDGED

 

 

BY THE INDENTURE TRUSTEE

 

 

(SOLELY WITH RESPECT TO

 

 

SECTIONS 3(B)(I)

 

 

(REPRESENTATION, WARRANTIES

 

 

AND COVENANTS) AND 14

 

 

(DIRECTION TO

 

 

INDENTURE TRUSTEE)):

 

 

 

 

 

By:

/s/ Lawrence J. Bell

 

 

Name:

Lawrence J. Bell

 

 

Title:

Vice President

 

 

Fax:

(503) 275-5738

 

 

 


--------------------------------------------------------------------------------


Schedule A

SPECIFIED EXISTING DEFAULTS

1.             The Issuer’s failure to make an Excess Cash Flow Offer as
required by Section 4.22 of the Indenture for the fiscal years ended December
31, 2004, and December 31, 2005.

2.             The Issuer’s failure to deliver certain annual financial
statements as required by Section 4.3 of the Indenture for the fiscal year ended
December 31, 2006.

3.             The Issuer’s failure to deliver the compliance certificate
required by Section 4.4(a) of the Indenture in respect of the Company’s fiscal
year ended December 31, 2006.

4.             The Issuer’s failure to deliver any compliance certificate
required by Section 4.4(b) of the Indenture in respect of a Specified Existing
Default.

ANTICIPATED DEFAULTS

1.             The Issuer’s failure to deliver certain quarterly financial
statements for the fiscal quarters ended March 31, 2007 and June 30, 2007.

2.             The Issuer’s failure to make the scheduled interest payment due
under the Notes on July 15, 2007.


--------------------------------------------------------------------------------